PER CURIAM.
The controlling point of appeal is whether the trial court erred in holding in its judgment of dissolution of marriage that *569the entire business or stock of a corporation known as Family Jewels, Inc., had been transferred to the wife by the husband and that the wife is now the owner thereof.
We have carefully considered the record on appeal and briefs of the parties and have concluded that no reversible error has been made to appear. King v. King, Fla.App.1958, 107 So.2d 259; Dillon v. Adams, Fla.App.1961, 126 So.2d 294.
Affirmed.